Curia, per O’Neall, C. J.
What is a junk shop ? It is a place where odds and ends are purchased or^sold.
The ordinance prohibits the purchase or sale of such things in a shop kept within the city without a license. It is perfectly immaterial whether it is a large or a small shop.
It seems, the defendant has a large house, and does a large and profitable business in these matters, which are often rated as of little value.
He buys and ships North; he buys from other shops, which, perhaps, would not be, as the recorder thought, within the ordinance. But, as appeared from his books, he bought in his large house from persons bringing there the articles, which make a junk shop.
The Becorder’s charge is not excepted to; the verdict of the jury is chállenged, as without evidence.
I think that there was evidence, to which I have alluded, on which the City was entitled to the verdict.
The motion is dismissed.
Johnston and Wardlaw, JJ., concurred.

Motion dismissed.